Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered. Claims 1-7 and 9-20 are currently under examination on the merits.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as obvious over Nishimura et al (US 2019/0250457, ‘457 hereafter) in view of Morimoto et al (US 2017/0306237, ‘237 hereafter).
Regarding claims 1-7 and  9-20, ‘457 discloses an optical film ([0004]-[0010]) formed from a composition comprising a first dichroic azo dye with a chemical formula reading upon formula (III) as in the present claim 11, a second dichroic azo dye with a chemical formula with a core group and amino substituent similar to chemical formula (II), and a compound represented by Formula (I), with dyes mass content in the presently claimed range (Examples 1-4, , [0120]-[0130]). ‘457 does not specifically name a dichroic azo dye reading upon instantly claimed chemical formula II, however, in the same field of endeavor, ‘237 discloses a composition for making an anisotropic light absorption film, containing a combination of a plurality of dichroic dyes and a polymerizable liquid crystal compound to render the composition having better storage stability ([0004]-[0013]), wherein at least one of dichroic dye having chemical structure reading upon instantly claimed chemical formula II ([0015], [0043]-[0045], [0171], examples). In light of these teachings, one of ordinary skill in the art would have used the dichroic dye as taught by ‘237, to modify the composition of ‘457, in order to render a composition having better storage stability. Modified ‘457 does not expressly set forth the dyes have solution absorption peak wavelengths, differences of the peak wavelengths of the dyes as in claims 1-4 and 18-20, a crystal structure with a half-width of peak of X-ray diffraction as in claims 5-6, difference of transition temperatures as in claim 7, log P values as in claim 10, and formula A as in claim 12. However, modified ‘457 fairly suggest that the dyes and liquid crystal compound being used to make the optical film, are significantly identical to the dyes and liquid crystal compound being used to make the presently claimed anisotropic light absorption film (See examples of the present application); thus, it is reasonable to expect that the dyes and the optical film of modified ‘457 would have possessed all the properties of presently claimed anisotropic light absorption film, in absence of an objective showing to the contrary (See MEPE 2112). ‘457 also discloses a laminate comprising the optical film and an alignment film including a polyimide compound or a photoactive compound having photoactive group ([0011]-[0024], [0092]-0098]).

Response to Arguments
Applicant's arguments filed on 09/22/2022 have been fully considered but they are moot in view of new ground rejection as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782